DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (Fig. 17) in the reply filed on 11 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, no claims are withdrawn.
Drawings
The drawings are objected to because reference characters must be plain and legible (37 CFR 1.84(p)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  
- Claim 1, line 23, “elongate” should read --elongated--
- Claim 7, line 28, “elongate” should read --elongated--
- Claim 13, line 25, “elongate” should read --elongated--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (US Pub. No. 2012/0228240 A1) in view of Kretzschmar (US Pat. No. 4,689,726).
In regards to claim 1, Gentile teaches a modular back panel assembly for a display structure, the modular back panel assembly comprising: at least one back panel (pegboard 30) for being mounted to the display structure (20) and defining respective lateral sides, top and bottom ends, front and rear faces, a horizontal width between the lateral sides and a vertical height between the top and bottom ends, the front face defining front face apertures (32) along the vertical height, the rear face being mountable to the display structure (20; see Fig. 1); at least one elongated electrical conductor (i.e.; ink trace or copper wire; Para 0040) removably mountable along the vertical height (Para 0040); at least one display member (50) for being mounted to the front face of the back panel and comprising a display member electrical conductor comprising at least one mounting element (e.g.; hooks shown in Fig. 3) being insertable within the front face apertures; and an electrical assembly for being in electrical communication with the elongated electrical conductor to provide electrical power thereto (Para 0041), wherein insertion of the mounting element within the front face apertures provides for mounting the display member to the front face and for electrical communication between the display member electrical conductor and the elongated electrical conductor for allowing the elongate electrical conductor when electrically powered by the electrical assembly to provide electrical power to the display member electrical conductor (Para 0041).
Gentile does not teach at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures.
Kretzschmar teaches a panel assembly (11) having at least one elongated channel (50-B) along a vertical height in alignment with front face apertures of the panel (see Figs. 6-8), and the at least one elongated electrical conductor (50-A, Fig. 8) removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures (see Figs. 6-8), with at least one mounting element (70-B, Fig. 7) insertable in both the coaligned front face and conductor apertures to provide electrical power to a fixture (40) of a shelf.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gentile’s panel assembly to have at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures as taught by Kretzschmar.  The motivation would have been for the purpose of retrofitting Gentile’s invention with existing display units having different conductive members, since Gentile recognizes the use of traditional wiring or the like (Para 0040).
In regards to claim 2, in modifying Gentile, Kretzschmar teaches the at least one back panel (Gentile: 20) comprises at least two elongated channels (Kretzschmar: 50-B) on the rear face thereof along the vertical height respectively positioned at or near a respective one of the lateral sides and respectively aligned with respective ones of the front face apertures (e.g.; see the two conductors 50 in Fig. 2 of Kretzschmar).
In regards to claim 3, modified Gentile teaches at least two elongated electrical conductors defining respective conductor apertures and being respectively mountable to respective ones of the at least two elongated channels along the vertical height for aligning the respective conductor apertures thereof with the respective ones of the front face apertures (i.e.; Gentile’s conductors for the pegboard apertures are replaced with conductors 50 of Kretzschmar).
In regards to claim 6, modified Gentile teaches the at least one display member (Gentile: 50) comprises an electrical element for further providing electrical power to another article (Gentile: Para 0041).
In regards to claim 7, Gentile teaches a display structure assembly comprising: a frame structure assembly (20); and a modular back panel assembly (30) for being mounted to the frame structure, the modular back panel assembly comprising: at least one back panel (pegboard 30) for being mounted to the frame structure assembly and defining respective lateral sides, top and bottom ends, front and rear faces, a horizontal width between the lateral sides and a vertical height between the top and bottom ends, the front face defining front face apertures (32) along the vertical height, the rear face being mountable to the display structure and comprising; at least one elongated electrical conductor removably mountable along the vertical height (i.e.; ink trace or copper wire; Para 0040); at least one display member (50) for being mounted to the front face of the back panel and comprising a display member electrical conductor comprising at least one mounting element (i.e.; hooks shown in Fig. 3) being insertable within the front face apertures; and an electrical assembly for being in electrical communication with the elongated electrical conductor to provide electrical power thereto (Para 0041), wherein insertion of the mounting element within the front face apertures provides for mounting the display member to the front face and for electrical communication between the display member electrical conductor and the elongated electrical conductor for allowing the elongate electrical conductor when electrically powered by the electrical assembly to provide electrical power the display member electrical conductor (Para 0041).
Gentile does not teach at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures.
Kretzschmar teaches a panel assembly (11) having at least one elongated channel (50-B) along a vertical height in alignment with front face apertures of the panel (see Figs. 6-8), and the at least one elongated electrical conductor (50-A, Fig. 8) removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures (see Figs. 6-8), with at least one mounting element (70-B, Fig. 7) insertable in both the coaligned front face and conductor apertures to provide electrical power to a fixture (40) of a shelf.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gentile’s panel assembly to have at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures as taught by Kretzschmar.  The motivation would have been for the purpose of retrofitting Gentile’s invention with existing display units having different conductive members, since Gentile recognizes the use of traditional wiring or the like (Para 0040).
In regards to claim 8, in modifying Gentile, Kretzschmar teaches the at least one back panel (Gentile: 20) comprises at least two elongated channels (Kretzschmar: 50-B) on the rear face thereof along the vertical height respectively positioned at or near a respective one of the lateral sides and respectively aligned with respective ones of the front face apertures (e.g.; see the two conductors 50 in Fig. 2 of Kretzschmar).
In regards to claim 9, modified Gentile teaches at least two elongated electrical conductors defining respective conductor apertures and being respectively mountable to respective ones of the at least two elongated channels along the vertical height for aligning the respective conductor apertures thereof with the respective ones of the front face apertures (i.e.; Gentile’s conductors for the pegboard apertures are replaced with conductors 50 of Kretzschmar).
In regards to claim 12, modified Gentile teaches the at least one display member (Gentile: 50) comprises an electrical element for further providing electrical power to another article (Gentile: Para 0041).
In regards to claim 13, Gentile teaches a display structure comprising: a frame structure assembly (20); and a modular back panel assembly (30) mounted to the frame structure, the modular back panel assembly comprising: at least one back panel (pegboard 30) mounted to the frame structure and defining respective lateral sides, top and bottom ends, front and rear faces, a horizontal width between the lateral sides and a vertical height between the top and bottom ends, the front face defining front face apertures (32) along the vertical height, the rear face being mounted to the display structure; at least one elongated electrical conductor mounted along the vertical height (i.e.; ink trace or copper wire; Para 0040); at least one display member (50) mounted to the front face of the back panel and comprising a display member electrical conductor comprising at least one mounting element (i.e.; hooks shown in Fig. 3) inserted within the front face apertures; and an electrical assembly being in electrical communication with the elongated electrical conductor to provide electrical power thereto (Para 0041), wherein the mounting element within the front face apertures provides for mounting the display member to the front face and for electrical communication between the display member electrical conductor and the elongated electrical conductor for allowing the elongate electrical conductor when electrically powered by the electrical assembly to provide electrical power the display member electrical conductor (Para 0041).
Gentile does not teach at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures.
Kretzschmar teaches a panel assembly (11) having at least one elongated channel (50-B) along a vertical height in alignment with front face apertures of the panel (see Figs. 6-8), and the at least one elongated electrical conductor (50-A, Fig. 8) removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures (see Figs. 6-8), with at least one mounting element (70-B, Fig. 7) insertable in both the coaligned front face and conductor apertures to provide electrical power to a fixture (40) of a shelf.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gentile’s panel assembly to have at least one elongated channel along the vertical height in alignment with the front face apertures, and the at least one elongated electrical conductor removably mounted within the elongated channel and defining conductor apertures being coaligned with the front face apertures, with the at least one mounting element insertable in both the coaligned front face and conductor apertures as taught by Kretzschmar.  The motivation would have been for the purpose of retrofitting Gentile’s invention with existing display units having different conductive members, since Gentile recognizes the use of traditional wiring or the like (Para 0040).
In regards to claim 14, in modifying Gentile, Kretzschmar teaches the at least one back panel (Gentile: 20) comprises at least two elongated channels (Kretzschmar: 50-B) on the rear face thereof along the vertical height respectively positioned at or near a respective one of the lateral sides and respectively aligned with respective ones of the front face apertures (e.g.; see the two conductors 50 in Fig. 2 of Kretzschmar).
In regards to claim 15, modified Gentile teaches at least two elongated electrical conductors defining respective conductor apertures and being respectively mountable to respective ones of the at least two elongated channels along the vertical height for aligning the respective conductor apertures thereof with the respective ones of the front face apertures (i.e.; Gentile’s conductors for the pegboard apertures are replaced with conductors 50 of Kretzschmar).
In regards to claim 18, modified Gentile teaches the at least one display member (Gentile: 50) comprises an electrical element for further providing electrical power to another article (Gentile: Para 0041).
Allowable Subject Matter
Claims 4, 5, 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Further modifying Gentile would also require modifying Kretzschmar, which would involve improper hindsight in view of applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631